DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADS
	Applicant is encouraged to review the ADS and Application Filing Receipt to resolve the inconsistent data.  See below.

    PNG
    media_image1.png
    123
    647
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/24/2020, 3/12/2020, 9/24/2020, 2/22/2021, and 9/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 61-62, 64, and 67 are objected to because of the following informalities:
On line 4 of claim 61, “the catheter device” should read “the catheter device of claim 1” to provide consistent use of terminology throughout the claims.
On line 3 of claim 62, please see the same issue.
On line 4 of claim 64, please see the same issue.
On line 2 of claim 67, please see the same issue.
On line 5 of claim 64, “a first structural region of the catheter device” should read “the first structural region of the catheter device of claim 1” to indicate proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 61-62, and 64-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, “the perforations” lacks a specific antecedent basis.  It is unclear if the applicant is referencing the “wall perforations” of any specific structural region, all of the regions, or some other “perforations” not previously recited.
In regard to claim 61, the limitation “the handle surface” on line 11 renders the claim indefinite because there is no antecedent basis for this term.  It is unclear if the applicant’s intention is to reference the previously recited “a proximal facing surface of the handle”.  The examiner encourages amendments to make this intention clear.  The same issue exists on line 13 of claim 61.
In further regard to claim 61, the limitation “the catheter” on line 12 renders the claim indefinite because there is no antecedent basis for this term.  It is unclear if the applicant’s intention is to reference the previously recited “catheter device of claim 1”.  The examiner encourages amendments to make this intention clear.
In further regard to claim 61, the limitation “the engaged portion of the guide member” renders the claim indefinite because there is no antecedent basis for this term.  It is unclear if the applicant’s intention is to reference the previously inferred portion of the guide member that is in pinched engagement with the handle surface.  The examiner encourages amendments to make this intention clear.
A possible amendment suggestion is below:
(d) pinching to thereby secure a portion of the guide member in pinched engagement against a proximal facing surface of the handle;
(e) advancing the pusher tool while maintaining the pinched engagement of the guide member against the proximal surface of the handle so as to advance the guide member distally into, or further into, a first end opening of the catheter device of claim 1;
(f) releasing the pinched engagement between the guide member and the proximal surface of the handle; and 
(g) withdrawing the pusher tool proximally relative to the guide member.
In further regard to claim 68, the limitation “the catheter” on line 1 renders the claim indefinite because there is no antecedent basis for this term.  It is unclear if the applicant’s intention is to reference the previous recited “catheter device of claim 1”.  The examiner encourages amendments to make this intention clear.
In further regard to claim 68, there is no antecedent basis for “the introducer hub” and “the distal portion of the tubular body”.
In regard to claim 69, the limitation “a proximal facing surface” renders the claim indefinite because there is already “a proximal facing surface” in claim 61.  It is unclear if the applicant is reciting a new structure or referencing the previously recited structure.
All of the dependent claims are rejected by virtue of their dependency on a rejected independent claim.
Allowable Subject Matter
Claims 1 and 3-9 are allowed. 
Claims 2, 61-62, and 64-70 will be indicated as allowable upon resolution of the 112 rejections.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Mitelberg et al. (US 2008/0097398; hereafter Mitelberg).  Mitelberg discloses a catheter device (see Figures 5-6; at least par. [0001])comprising: a reinforcing member (10a) having a proximal end and a distal end and defining a central opening therebetween, the reinforcing member comprising: a plurality of discrete longitudinally arranged structural regions (22, 24, 26, 28) disposed between the proximal end and the distal end and comprising: a first structural region (region A in annotated Figure 6 below), disposed at or near the proximal end and defining a first series of wall perforations (16a, 18) setting a first stiffness of the first structural region, the first series of wall perforations having a pitch of about 0.014 inches to about 0.018 inches and a cut frequency of about 2 to about 3 cuts per rotation (see par. [0033] and [0035]; a pitch of about 0.015-0.025 inches is disclosed for region 22); a second structural region (region B in annotated Figure 6 below), disposed distally relative to the first structural region and defining a second series of wall perforations (16a, 18) setting a second stiffness of the second structural region, and a cut frequency of about 2 to about 3 cuts per rotation (see par. [0035]; a pitch of about 0.015 inches for region 22 and 0.012 inches for region 26 is disclosed); a third structural region (region C in annotated Figure 6 below), disposed distally relative to the second structural region and defining a third series of wall perforations (16a, 18) setting a third stiffness of the third structural region, the third series of wall perforations having a pitch starting at about 0.008 inches to about 0.012 inches and decreasing to about 0.002 inches to about 0.006 inches and a cut frequency of about 1 to about 2 cuts per rotation (see par. [0033] and [0035] a pitch of 0.012 inches for region 26 and 0.009 for region 28 is disclosed); a fourth structural region (region D in annotated Figure 6 below), disposed distally relative to the third structural region and defining a fourth series of wall perforations (16a, 18) setting a fourth stiffness of the fourth structural region, the fourth series of wall perforations having a pitch of about 0.002 inches to about 0.006 inches and a cut frequency of about | to about 2 cuts per rotation (see par. [0033] and [0035]; a pitch of about .004-.006 inches is disclosed for region 24). 

    PNG
    media_image2.png
    150
    517
    media_image2.png
    Greyscale


Mitelberg fails to expressly disclose or teach a distal structural region substantially free of perforations and disposed distally relative to the fourth structural region and wherein the second series of wall perforations having a pitch starting at about 0.014 inches to about 0.018 inches and decreasing to about 0.003 inches to about 0.007 inches as is recited in claim 1.  Mitelberg fails to disclose another region positioned distally past region 24 (D) that is substantially free of perforations.  The identified second region B could only be interpreted as having a perforation size of .009 inches (the lowest perforation size of region 28 which is partly within region B).  There is no teaching reference or motivation to modify Mitelberg with the recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783